                 Case 17-50758-LSS         Doc 81       Filed 12/20/19   Page 1 of 29




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re                                               )
                                                    )    Chapter 11
F-SQUARED INVESTMENT                                )
MANAGEMENT, LLC, et al.,                            )    Case No. 15-11469 (LSS)
                                                    )    Jointly Administered
                          Debtors                   )
                                                    )
Craig Jalbert, in his Capacity as Trustee for F2    )
Liquidating Trust,                                  )
                                                    )
                              Plaintiff             )
        v.                                          )
                                                    )
Agnes Carol McClelland                              )    Adv. Pro No. 17-50718-LSS
Ann Aghababian                                      )    Adv. Pro No. 17-50719-LSS
Charles Hart                                        )    Adv. Pro No. 17-50722-LSS
Geordie McClelland                                  )    Adv. Pro No. 17-50755-LSS
George McClelland                                   )    Adv. Pro No. 17-50758-LSS
Graham Hart                                         )    Adv. Pro No. 17-50767-LSS
Hazel McClelland                                    )    Adv. Pro No. 17-50772-LSS
Jacquelyn McClelland                                )    Adv. Pro No. 17-50786-LSS
Lindsay Hart                                        )    Adv. Pro No. 17-50849-LSS
Lindsay McClelland                                  )    Adv. Pro No. 17-50850-LSS
McClelland Irrevocable Grantor Trust                )    Adv. Pro No. 17-50854-LSS
Quinn McClelland Hart                               )    Adv. Pro No. 17-50859-LSS
                                                    )
                       Defendants                   )

                       MEMORANDUM IN SUPPORT OF OBJECTION
                     TO MOTION FOR LEAVE TO AMEND COMPLAINT

  POTTER ANDERSON & CORROON LLP                                MCLANE MIDDLETON,
  Jeremy W. Ryan (DE Bar No. 4057)                             PROFESSIONAL ASSOCIATION
  R. Stephen McNeill (DE Bar No. 5210)                         Joseph A. Foster (pro hac vice)
  Hercules Plaza                                               Scott H. Harris (pro hac vice)
  1313 North Market Street, 6th Floor                          900 Elm Street, P.O. Box 926
  P.O. Box 951                                                 Manchester, NH 03105-0326
  Wilmington, DE 19801                                         Tel.: (603) 628-1175
  Tel.: (302) 984-6108
                    Case 17-50758-LSS                  Doc 81         Filed 12/20/19            Page 2 of 29




                                                 TABLE OF CONTENTS

I.    BRIEF STATEMENT ..............................................................................................................1

II. ARGUMENT ...........................................................................................................................3

      A. GRANTING LEAVE FOR THE TRUSTEE TO AMEND HIS COMPLAINT

             WOULD BE FUTILE .......................................................................................................3

             1.      The Trustee’s proposed amendment relies on invented and implausible facts

                     that were not within F2’s reasonable contemplation at the critical time

                     periods and unpon conclusory allegations that are not facts....................................5

             2.      The Trustee’s proposed Amended Complaint also depends upon

                     impermissible hindsight bias..................................................................................10

             3.      While the Bankruptcy Code provides an alternative avenue of relief through

                     pleading unreasonably small capital, the Trustee’s proposed Amended

                     Complaint does not discuss it ................................................................................12

             4.      In its Motion for Partial Summary Judgment and Reply in Support of

                     Motion for Partial Summary Judgment, Defendants contend that the

                     transfers in question were made for reasonably equivalent value .........................13

      B. UNDUE DELAY ............................................................................................................14

             1.      The Trustee has offered no explanation for why he did not plead the

                     arguments contained in his proposed Amended Complaint until November

                     2019, two years after commencement of this case ................................................15

             2.      The Trustee’s proposed Amended Complaint is purposefully vague in order

                     to obscure the fact that there is no evidence to support his case............................16

      C. JUDICIAL ECONOMY AND EQUITABLE FACTORS .............................................20
                   Case 17-50758-LSS                   Doc 81           Filed 12/20/19          Page 3 of 29




III. CONCLUSION ......................................................................................................................23




                                                                   ii
                    Case 17-50758-LSS                   Doc 81         Filed 12/20/19            Page 4 of 29




                                               TABLE OF AUTHORITIES

CASES

                                                                                                                              Page(s)

Adams v. Gould Inc.,
   739 F.2d 858 (3d Cir. 1984).....................................................................................................15

Allied Erecting & Dismantling Co. v. U.S. Steel Corp.,
    786 F. Supp. 1223 (W.D. Pa. 1992) ................................................................................... 13-14

Ashcroft v. Iqbal,
   556 U.S. 662, 129 S.Ct. 1937, 173 L. Ed. 2d 868 (2009) ..........................................................1

Bader v. Special Metals Corp.,
   985 F.Supp.2d 291 (N.D.N.Y. 2013) .......................................................................................15

Bell Atlantic Corp. v. Twombly,
    550 U.S. 2007, 127 S.Ct. 1955, 167 L. Ed. 929 (2007) .............................................................1

Bleiler v. Cristwood Contracting Co., Inc.,
    868 F.Supp. 461 (D.Conn.1994), affirmed in part, reversed in part 72 F.3d 13......................21

Charys Liquidating Tru. v. Hades Advisors, LLC (In re Charys Holding Co.),
   443 B.R. 638 (Bankr. D. Del. 2011) ...................................................................................... 3-4

Collins v. Wal-Mart, Inc.,
   245 F.R.D. 503 (D.Kan. 2007).................................................................................................15

Dussouy v. Gulf Coast Inv. Corp.,
   660 F.2d 594 (5th Cir. 1981) ...................................................................................................14

Foman v. Davis,
   83 S. Ct. 227 (1962) .............................................................................................................3, 15

Fowler v. UPMC Shadyside,
   578 F.3d 203 (3d Cir. 2009).......................................................................................................5

Goldfish Shipping, S.A. v. HSH Nordbank AG,
   623 F. Supp.2d 635 (E.D. Pa. 2009), aff’d, 377 F. App’x 150 (3d Cir. 2010) ........................20

GSS Props., Inc. v. Kendale Shopping Center, Inc.,
   119 F.R.D. 379 (1988) .......................................................................................................15, 21

In re Davis,
    120 B.R. 823 (Bankr. W.D. Pa. 1990) .....................................................................................11
                    Case 17-50758-LSS                    Doc 81           Filed 12/20/19            Page 5 of 29




In re F-Squared Inv. Mgmt., LLC,
    No. AP 17-50716, 2019 WL 4261168 (Bankr. D. Del. Sept. 6, 2019) ....................................12

In re: F-Squared Investment Management,
    No. 17-50474 (July 23, 2019) ............................................................................................ 17-18

In re R.M.L., Inc.,
    92 F.3d at 156 ......................................................................................................................8, 11

In re Semcrude, L.P.,
    526 B.R. 556 (D. Del. 2014) ....................................................................................................12

In re SemCrude L.P.,
    648 F. App’x 205 (3d Cir. 2016) ....................................................................................... 11-12

In re THQ, Inc.,
    No. 12-13398, 2016 WL 1599798 .............................................................................................5

In re United Tax Grp., LLC,
    No. 14-10486 (LSS), 2018 WL 1135496 (Bankr. D. Del. Feb. 28, 2018) ..............................14

In re Xonics Photochemicals, Inc.,
    841 F.2d at 198 (7th Cir. 1987)..................................................................................................8

J.E. Mamiye & Sons, Inc. v. Fidelity Bank,
    813 F.2d 610 (3d Cir.1987)......................................................................................................15

Leibstein v. LaFarge North American, Inc.,
   689 F.Supp.2d 373 (E.D.N.Y. 2010) .......................................................................................14

MFS/SunLife Tr. High Yield Series v. Van Dusen Airport Servs. Co.,
  910 F.Supp. 913 (S.D.N.Y. 1995) ...........................................................................................12

Millar v. Bay Area Rapid Transit Dist.,
   236 F.Supp.2d 1110 .................................................................................................................21

Moody v. Sec. Pac. Bus. Credit, Inc.,
  971 F.2d 1056 (3d Cir. 1992)...................................................................................................12

Mulder v. Kohl’s Department Stores, Inc.,
   865 F.3d 17 (1st Cir. 2017) ......................................................................................................15

Mullin v. Balicki,
   875 F.3d 140 (3d Cir. 2017).................................................................................................3, 20

Smith v. Chrysler Corp.,
   938 F. Supp. 1406 (S.D. Ind. 1996) .........................................................................................14



                                                                     iv
                    Case 17-50758-LSS                    Doc 81           Filed 12/20/19            Page 6 of 29




Trans Video Elecs., Ltd. v. Sony Elecs.,
   278 F.R.D. 505 (N.D. Cal. 2011) ....................................................................................... 14-15

Trueposition, Inc. v. Allen Telecom, Inc.,
   No. CIV.A.01-823 GMS, 2002 WL 1558531 (D. Del. July 16, 2002) ....................................15

Wilson v. American Trans Air, Inc.,
   874 F.2d 386 (7th Cir. 1989) ...................................................................................................14

STATUTES

                                                                                                                                  Page(s)

11 U.S.C. § 101 (32) ........................................................................................................................5

SECONDARY AUTHORITIES

                                                                                                                                  Page(s)

Jalbert v. Zurich
    No. 18-2244 (1st Cir. 2019) .....................................................................................................22




                                                                      v
               Case 17-50758-LSS             Doc 81      Filed 12/20/19        Page 7 of 29




       George McClelland (“McClelland”), Charles Hart, Geordie McClelland, Graham Hart,

Hazel McClelland, Jacquelyn McClelland, Lindsay Hart, McClelland Irrevocable Grantor Trust,

Quinn McClelland Hart, Lindsay McClelland and Agnes Carol McClelland and Ann Aghababian

(collectively, “McClellands” or “Defendants”), by their undersigned counsel, Potter Anderson &

Corroon, LLP and McLane Middleton, Professional Association, hereby Object to the Plaintiff’s

Motion For Leave to Amend, and state as follows:

I.     BRIEF STATEMENT

       In July 2017, over two years ago, the Trustee initiated the above-captioned adversary

proceedings to avoid cash distributions that F-Squared Investment Management, LLC (“F2” or the

“Company”) paid to the Defendants on approximately a quarterly basis beginning in August 2013,

and continuing through October 2014. Over 85% of those payments were to cover the tax on the

company’s profits that passed through to the McClellands as owners of F2. The Court dismissed

the Trustee’s complaints by its September 9, 2019 Order, finding that he had failed to plead facts

that would allow the Court to find that he had established a plausible case for F2’s insolvency

under the standard established by Iqbal1 and Twombly.2

       In his proposed Amended Complaint, the Trustee attempts to remedy the deficiency

identified by the Court by asserting a fictionalized version of what could have happened in a worst-

case scenario with the SEC investigation of both F2 and its clients. He uses this imagined version

of events as a means of rewriting F2’s audited financial statements so that a company whose

audited financial statements showed that it was exceedingly solvent at the time of each of the

questioned transfers between August 2013 and October 2014, is transformed into a hopelessly




1
       Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1941, 173 L. Ed. 2d 868 (2009).
2
       Bell Atlantic Corp. v. Twombly, 550 U.S. 2007, 127 S.Ct. 1955, 167 L. Ed. 929 (2007).
               Case 17-50758-LSS         Doc 81       Filed 12/20/19   Page 8 of 29




insolvent company. The Trustee exacerbates the impropriety of his effort by supporting it with

hindsight bias that he says allows him to reach the fantastical conclusion that F2 was “insolvent

from the inception.”

       In contrast to the Trustee’s approach in his Amended Complaint, the law requires that in

order to establish solvency or insolvency the Trustee must assess the fair value that F2 should

reasonably have assigned to its assets and liabilities at the exact time of the questioned payments.

The Trustee has had almost two years to formulate allegations that plausibly articulate a

sustainable cause of action. During that entire time, the Trustee has had possession of the

company’s books and records and the full ability to investigate the validity and support for his

claims, including having access to the Debtors’ former management, lawyers, accountants and

consultants.

       Despite the passage of time and all the resources available to him during that period, the

best the Trustee can do is assert his fictionalized, conclusory version of the facts that misses the

point in that it fails to allege a basis upon which the Court could plausibly conclude that F2’s

management should have recognized a fair value of its assets and liabilities that varied from its

audited financial statements. Thus, the Trustee’s proposed Amended Complaint demonstrates that

it would be futile to allow him to make the proposed amendment since that proposed complaint

does not articulate a plausible basis for a cause of action any more than his initial complaint did.

       While the futility of the proposed amendment is reason enough for the Court to deny the

Trustee’s motion, he creates a further basis for denial by failing to provide any explanation as to

why he waited two years to bring this amendment that rests on revised “facts” that he could have

pled when he initially filed his Complaints two years ago. From the moment the complaints were

filed, the Trustee knew they were deficient. The Defendants, joined by dozens of other defendants



                                                  2
                 Case 17-50758-LSS             Doc 81        Filed 12/20/19       Page 9 of 29




facing nearly identical actions, moved to dismiss. Rather than seeking leave to re-plead, the

Trustee ventured ahead, forcing two years of needless litigation. This exercise has already caused

both the Court and the parties (including those smaller defendants who were forced to settle or

face economic ruin) to expend substantial resources, both in time and money. The Trustee’s

proposed Amended Complaint—futile and delayed as it is, will only result in a further waste of

scarce resources. The Court should deny the Trustee leave to amend.

II.      ARGUMENT

         Although courts are liberal in granting leave to amend, no litigant has an absolute right to

amendment. Foman v. Davis, 83 S. Ct. 227, 230 (1962). There are four factors relevant here

which, individually or in combination, would justify the Court in denying the Trustee a “do over”

in pleading his case. They are: (1) the proposed amendment is futile in that the plaintiff does not

state a viable case; (2) the proposed amendment comes after undue delay; (3) the proposed

amendment is the product of bad faith or dilatory motive, id.; and (4) judicial economy.3 All four

of these factors are present here, and thus the Trustee should be denied leave to amend his

complaint.

         A.       GRANTING LEAVE FOR THE TRUSTEE TO AMEND HIS COMPLAINT
                  WOULD BE FUTILE.

         Courts may deny a plaintiff leave to amend where the party opposing amendment can show

that the proposed amendment is futile, i.e., that the amendment fails to articulate a viable cause of

action.4 Not surprisingly, courts do not permit amendments only to have to dismiss the case



3
         Mullin v. Balicki, 875 F.3d 140, 149–50 (3d Cir. 2017) (“The Foman factors are not exhaustive, allowing a
court to ground its decision, within reason, on consideration of additional equities, such as judicial economy/burden
on the court.”).
4
          Foman, 83 S.Ct. at 230; See also Charys Liquidating Tru. v. Hades Advisors, LLC (In re Charys Holding
Co.), 443 B.R. 638, 642 (Bankr. D. Del. 2011) (“An amendment is futile if the complaint, as amended, would fail to
state a claim upon which relief could be granted.”) (internal quotations omitted).

                                                         3
              Case 17-50758-LSS         Doc 81        Filed 12/20/19   Page 10 of 29




thereafter.5 The critical problem with the Trustee’s pleading, and the reason his effort is futile, is

that he fails to plead (and cannot plead) a plausible case of insolvency.

       The Trustee’s starting point to address the question of solvency is his summary of F2’s

audited balance sheets. That starting point reflects F2’s equity book value for the years 2011

through 2014, to be as follows: 2011, $5,475,974; 2012, $16,423,772; 2013, $53,188,329; and,

2014, $36,570,205. Put otherwise, in the considered opinion of F2’s auditors, F2 was at all times

solvent. In fact, in 2013 and 2014 when F2 made the questioned transfers to the Defendants, the

Trustee concedes F2 had an audited net worth of more than $36 million in each of those years,

reflecting a highly successful securities advisory firm with a product generating sufficient returns

to warrant approximately $27 billion to be invested according to its dictates.

       To establish insolvency, the Trustee attempts to reconstruct F2’s audited balance sheet.

This reconstruction, however, is more aptly described as a legally unavailing distortion for two

fundamental reasons. First, his perversion of the balance sheets is the product of his imagining a

fictitious, worst case scenario that cannot pass the feasibility standard. Second, he misapplies

hindsight in a way that warps his analysis of what a reasonable management team at F2 knew or

should have known when assessing the company’s assets and liabilities. As a sample of the

absurdity of the Trustee’s “reconstruction,” he posits that F2 should have recorded a $458,355,777

liability to the SEC for potential fines and disgorgement in lieu of either the zero liability as

recorded on F2’s audited statements or the $35 million liability it in fact paid.




5
       Id.

                                                  4
                 Case 17-50758-LSS              Doc 81          Filed 12/20/19       Page 11 of 29




                  1.        The Trustee’s proposed amendment relies on invented and implausible
                            facts that were not within F2’s reasonable contemplation at the critical
                            time periods and upon conclusory allegations that are not facts.

         In pleading a case for insolvency, the Trustee must analyze F2’s balance sheet at the time

of each of the questioned transfers. Insolvency is the “financial condition such that the sum of

such entity’s debts is greater than all of such entity’s property, at a fair valuation.” Order at 23,

[D.I. 71] citing 11 U.S.C. § 101 (32). The Trustee’s balance sheet analysis must be plausible.

Plausibility cannot be informed by conclusory statements.6

                            a.       The Trustee’s allegations are not plausible.

         The fundamental problem with the Trustee’s pleading, then and now, is that he does not

plead any facts that provide a plausible rationale for why he would claim that F2’s audited

statements failed to reasonably assess the fair value of the company’s assets and liabilities.

Revising the value of the contingent assets or amount of contingent liabilities included on a

company’s balance sheet requires reaching a conclusion that a reasonable management team for

the company would have and should have assessed the balance sheet items differently. The Trustee

fails to plead facts that can lead to that determination.

         After reviewing the Trustee’s initial Complaint, the Court noted the Trustee had failed to

plead “specific allegations regarding [F2’s] assets or liabilities at the time of each transfer.” Id.

Instead, the Trustee relied upon conclusory allegations such as “at all relevant times, [F2]

generated a great majority of its revenue by means of illegal activity almost certain to give rise, at

some point, to massive liabilities on account of that activity, and so [F2] was insolvent form the



6
         “It is insufficient to provide ‘threadbare recitals of a cause of action’s elements, supported by mere conclusory
statements.’” Order at 15-16, [D.I. 71], citing In re THQ, Inc., No. 12-13398, 2016 WL 1599798, at *2 ((Bankr. D.
Del. Apr. 18, 2016). “Instead, a complaint ‘must contain either direct or inferential allegations respecting all the
material elements necessary to sustain recovery under some viable legal theory.’” Order at 16, [D.I. 71], citing Fowler
v. UPMC Shadyside, 578 F.3d 203, 210-22 (3d Cir. 2009).

                                                            5
              Case 17-50758-LSS          Doc 81       Filed 12/20/19    Page 12 of 29




inception of its use of the AlphaSector Index Strategy,” id. at 25, n. 92, and, “[d]ue to [F2’s] fraud,

and because many of them were facing their own SEC investigations and penalties for false

advertising, [F2’s] clients fled.” Id. at 26. The Court recognized that these conclusory statements:

               do not permit [the Court] to draw a reasonable inference that Debtors
               were insolvent at the time of each transfer. Simply facing liability
               for securities fraud does not make a company insolvent. And use of
               words such as “massive” and “enormous” to describe a company’s
               liabilities are conclusory in nature and say nothing regarding the
               actual magnitude of the liabilities much less the magnitude relative
               to the company’s assets.

Id. at 27.

        Even drawing every reasonable inference in the Trustee’s favor, the most the Court could

conclude from reading the Complaint was that “on the date of each transfer that occurred prior to

the Transfer Order, the SEC had a claim against F-Squared in the amount of $35 million on account

of [F2’s] false advertising.” Id. at 33. The Court also emphasized that “[u]nlike [F2’s] false

advertising, the loss of clients is not an established fact that existed at the date of each transfer.

This argument requires predicting that the SEC would not only investigate and threaten to

prosecute Debtors, but that the SEC would choose to investigate and threaten to prosecute Debtors’

customers.” Id. at n. 129.

        The Trustee perpetuates this same basic flaw in his deconstruction of F2’s balance sheet.

To be exact, the Trustee concludes that “the fair value of F-Squared’s property, equipment, and

improvements was substantially less than its book value.” Trustee’s Motion for Leave to File

Amended Complaint at 13, [D.I. 75-1]. His “explanation” for this conclusion consists of three

additional conclusory points:

               From 2011 forward, F-Squared had millions of dollars of deferred
               income tax assets on its balance sheet. That asset could only have
               been monetized if F-Squared generated future income. Given F-
               Squared’s fraudulent conduct and the resulting foreseeable exodus


                                                  6
                Case 17-50758-LSS              Doc 81         Filed 12/20/19      Page 13 of 29




                  of financial clients, F-Squared should have known that this future
                  income was highly unlikely to arise. . . . 7
                  [I]n 2013, F-Squared acquired intangible assets totaling over $14.3
                  million. These intangible assets were primarily comprised of
                  customer contracts. F-Squared knew or should have known that
                  these customer contracts were not marketable to third parties (and
                  were thus valueless or nearly so) given that F-Squared was
                  defrauding these customers. . . . 8

                  [G]iven that F-Squared knew that it was defrauding its customers,
                  F-Squared should have known that it would not be able to collect
                  100% of its accounts receivable on a go forward basis, and should
                  therefore have discounted its Accounts Receivable on its balance
                  sheets.9

Based on these conclusory statements, the Trustee then erases almost $43 million from F2’s

balance sheet and alleges that for the years 2011 through 2014: “F-Squared’s assets were always

worth far less than it had represented, simply because what had always been true (and what was

true at the time of the Transfers) had become known – namely, that all of F-Squared’s revenues

were derived from its willful unlawful conduct.”10 Id. at 18.

         The Trustee appears to think that by making fantastic allegations about events unknown

and unknowable to management at the time of the transfers that much later impacted F2’s assets



7
           Trustee’s proposed Amended Complaint at 17 [D.I. 75-2]. The Trustee’s conclusory statements raise
additional questions. For example, what facts does the Trustee allege that F2 knew or should have known that would
lead it to this conclusion? Was the SEC pursuing clients? Had the SEC announced an intention to do so? Did anyone
assess the likelihood that SEC’s prosecution of F2’s clients would be successful? Was there any assessment made of
the costs the clients would incur in defending against these claims? Do we know whether F2 had ruled out being able
to retain its clients (or many of them) based on its successful technology and the change in management after it paid
the SEC?
8
           Id. Again, several important questions are left unaddressed: Upon what facts does the Trustee base this
conclusory assertion? Was there anything in 2013 and 2014 that would have led F2 to know (or that should have led
it to believe) that its clients’ contracts were unmarketable?
9
          Id. at 18. Again, what facts told F2 that? Have there been other examples that F2 knew about where an
investment advisor violated the securities laws by misrepresenting an investment similar to what F2 did where the
SEC went after the offender’s clients? Were F2’s lawyers telling it that the SEC would go after all its clients such
that its business was doomed, but that it should nonetheless pay $35 million to the SEC on the outside chance that
payment would provide it a clean slate?
10
        What facts support the idea that “all of F-Squared’s revenues were derived from its willful unlawful conduct.”
How did F2’s auditors make such a such a substantial error in evaluating F2’s assets and liabilities?

                                                          7
              Case 17-50758-LSS         Doc 81        Filed 12/20/19    Page 14 of 29




he can dress up his “insolvent from the inception” blandishment and masquerade it as a plausible

claim. In order to assemble a viable pleading, however, the Trustee needs to have pled actual facts

that demonstrate a plausible basis for the Court to disregard F2’s audited financials. As Judge

Posner opined in Matter of Xonics Photochemicals, Inc., 841 F.2d 198, 199 (7th Cir. 1988), to

assume that a guaranty, an indemnification agreement or any other contingent liability should be

assigned its face value is “absurd.” Indeed,

               Every firm that is being sued or that may be sued, every individual
               who has signed an accommodation note, every bank that has issued
               a letter of credit, has a contingent liability. Such liabilities are
               occasionally listed on the firm’s balance sheet, for example by
               earmarking a portion of surplus for contingent liabilities. (They are
               supposed to be listed “if the future event is likely to occur and if its
               amount can be reasonably estimated.)” More often they are listed
               in a footnote, thus having the firm’s stated net worth undisturbed.
               Often they are not listed at all, when they are remote or when they
               are too small to affect that net worth substantially.

Id. at 199-200 (citations omitted) (emphasis in original).         Similarly, the Third Circuit has

instructed,

               a court looks at the circumstances as they appeared to the debtor and
               determines whether the debtor’s belief that a future event would
               occur was reasonable. The less reasonable a debtor’s belief, the
               more a court is justified in reducing the assets (or raising liabilities)
               to reflect the debtor’s true financial condition at the time of the
               alleged transfers.

In re R.M.L., Inc., 92 F.3d at 156 (citing In re Xonics, 841 F.2d at 199).

       The Trustee’s approach ignores these cases and instead embraces a notion that a prudent

management team facing an investigation or contingent claim must book the greatest possible fine

or judgment the matter might produce. Perhaps the most striking example of this is the Trustee’s

assertions of the “massive liabilities” to the SEC he claims F2 should have recorded on its balance

sheet. He begins by asserting that various acts of F2, ranging from sending emails to issuing press



                                                  8
                Case 17-50758-LSS             Doc 81         Filed 12/20/19      Page 15 of 29




releases, each, he says, “constituted a separate violation of securities laws.” Id. at 19. He then

describes the penalties he posits the SEC could have collected based on each such act of violation,

concluding that “at the times of all transfers, F-Squared’s balance sheet should have reflected a

liability to the SEC in the amount of the penalties the SEC was entitled to extract from F-Squared,

including forfeiture of the gross amount of pecuniary gain resulting from such violation.”11 Id. at

20. He claims, “F-Squared’s balance sheet should have included a liability equal to its profits (or,

at the very least, a liability of the statutory amount for each and every instance of violation listed

above) at the times it was committing its violations–that is, from 2008 through 2013–and carrying

those liabilities forward.”12 Id. at 20.

         Notably, the Trustee makes no effort to reconcile his invented $458 million liability with

the $35 million liability F2 ended up paying.13 On its face, the Trustee’s conception of what is

and is not plausible is off kilter. And it gets worse—he wants the Court to believe that F2, when

it paid $35 million to the SEC, knew facts that would reasonably have led it to conclude that it was

about to confront an additional $450 million indemnification liability to its clients and a loss of all

the revenue they were providing which together would inexorably lead it to shutter its operations.

Again, however, he offers no “facts” that would support such a wild conclusion.

                                  i.        If the Trustee’s claim of balance sheet insolvency were
                                            actually viable, one would expect real factual allegations
                                            to support his conclusions.

         The proposed Amended Complaint lacks factual averments that support the theory that F2


11
         Was it reasonable for anyone to expect that the SEC would compel disgorgement of F2’s profits derived from
2008 to 2014? Based on what? Is that what has happened in other similar situations? Are there enforcement
guidelines that the government looks to in justifying such draconian measures?
12
         Why in 2013 and 2014 was it reasonable to anticipate the SEC would force disgorgement of all of F2’s profits
from 2008 forward? How can that conclusion be reconciled with the fact that the SEC only assessed a $5 million
penalty and forced F2 to disgorge $30 million in profits?
13
         He does imply that this $400 million “savings” was due to F2’s successful negotiating tactics. Not
surprisingly, this too is a conclusory assertion bereft of any factual predicate.

                                                         9
               Case 17-50758-LSS       Doc 81     Filed 12/20/19     Page 16 of 29




knew or should have known that a fair valuation of its assets and liabilities was closer to the

Trustee’s view of its balance sheet than what F2’s accountants and auditors had recorded. If the

Trustee’s theory were true, one would expect he would have plead some of the myriad of possible

facts that would provide at least a partial platform for his legal claims. For example, one might

expect that:

   (1) Early on in its investigation, the SEC declared that it would be seeking penalties for each
       act of F2’s securities law violation, along with disgorgement of all its profits since the
       inception of its business in 2008 due to F2’s misstatement of its track record;

   (2) Once F2 secured counsel to help it respond to the SEC subpoena and investigation, counsel
       informed F2 prior to October 2013 that it was facing the magnitude of fines and
       disgorgement the Trustee asserts F2 should have booked on its financial statements;

   (3) F2’s clients put F2 on notice prior to October 2014, that they would be seeking
       indemnification if the SEC began to target them as a consequence of F2’s securities
       violations;

   (4) F2’s clients made claims for indemnification prior to October 2014;

   (5) The SEC had a history of pursuing the asset manager clients of financial advisors like F2
       who misrepresented their financial products’ historic track records or other associated
       results;

   (6) F2 was informed by its attorneys, accountants or other advisors that it was likely that the
       SEC would target its customers; or,

   (7) F2 was informed by its clients at any point prior to January 2015, that the SEC was
       investigating them because of their relationship with F2.
The Trustee alleges none of this, because none of these facts occurred. Instead, the Trustee relies

upon his own proclamations about what he thinks F2’s management should have guessed –like

predicting the SEC would hound F2’s clients after F2 had paid its fine and disgorgement—and

accounted for the resulting indemnification claims and loss of revenue.

                2.    The Trustee’s proposed Amended Complaint also depends upon
                      impermissible hindsight bias.

       The balance sheet test is not a function of what the company “should have considered”


                                                10
                Case 17-50758-LSS             Doc 81       Filed 12/20/19        Page 17 of 29




based on what actually happened months or years later. In re SemCrude L.P., 648 F. App’x 205,

210 (3d Cir. 2016); In re R.M.L., Inc., 92 F.3d 139, 156 (3d Cir. 1996) (condemning the use of

hindsight); In re Davis, 120 B.R. 823, 825 (Bankr. W.D. Pa. 1990) (holding that balance sheet

should be assessed at time of the alleged transfer and “not what they turned out to be worth at some

time after the bankruptcy intervened.”).

         The Trustee’s most prevalent misuse of hindsight is in his analysis of what he labels F2’s

“indemnification” liabilities. In particular, he asserts:

                  As F-Squared understood, many if not all of F-Squared’s Financial
                  Clients relied on and used F-Squared’s advertisements and securities
                  filings in their own advertisements and securities filings in their
                  dealings with their own clients. As a result, the SEC also opened
                  investigations into many of F-Squared’s Financial Clients, and
                  charged several such clients with violations of the securities laws
                  based on false advertising and failing to maintain accurate books and
                  records. These investigations resulted in settlements with the SEC
                  in 2015 and 2016, in which each charged F-Squared’s Financial
                  Client admitted to violation of the securities laws, due to each
                  entity’s use of F-Squared’s AlphaSector strategy as to their own
                  clients.14

The Trustee then claims there were about $45 million in fines and disgorgement paid by F2’s

clients to the SEC. The Trustee then adds an amount he guesses F2’s clients would have incurred

for attorneys’ fees and costs to defend against the SEC’s charges (in 2015 and thereafter). In order

to enhance his musings, the Trustee adds in the conceptual risk that F2’s clients could have sued

F2 for double or treble damages under Massachusetts’ Consumer Protection Act.15



14
          Amended Complaint at 21. Would a reasonable business in F2’s same circumstance have assessed this as a
likely result in 2013? In 2013, what should F2 have assessed as the likely penalty amounts that the SEC would impose
against F2’s clients?
15
         Id. at 25. Had any client of F2 been threatened by the SEC prior to F2’s settlement with the SEC on December
22, 2014? Had any client of F2 put F2 on notice that they would be seeking indemnification from F2? Any client
threatened suit against F2 for any reason prior to December 22, 2014? Based upon what fact or facts known as of
2013, would any reasonable person conclude that F2’s clients would seek indemnification or sue it for deceptive
business practices?

                                                         11
                Case 17-50758-LSS             Doc 81       Filed 12/20/19        Page 18 of 29




         Despite the pivotal nature of these allegations (if true), the Trustee never once alleges a

single fact to support his conclusion that F2’s management should have determined (or even

considered) the SEC would attack its clients.                Mixing together all these conclusions and

possibilities, the Trustee derives a fictionalized adjustment to F2’s balance sheet that records more

than $460 million of additional liabilities (which he claims were “conservatively estimated”). Id.

at 26.

                 3.       While the Bankruptcy Code provides an alternative avenue of relief
                          through pleading unreasonably small capital, the Trustee’s proposed
                          Amended Complaint does not discuss it.

         The Bankruptcy Code establishes undercapitalization as a separate means of supporting a

fraudulent conveyance claim. A debtor has unreasonably small capital if it has an “inability to

generate sufficient profits to sustain operations” at the time of or because of the challenged

transfer,16 or, in other words, where a debtor is “technically solvent but doomed to fail.”17 The

standard is reasonable foreseeability.18             In order to ascertain whether a company was

undercapitalized at the time of a questioned transfer, courts have considered “a debtor’s assets and

liabilities, cash flow, revenue generating assets, access to capital, debt to equity ratio and capital

cushion.” In re F-Squared Inv. Mgmt., LLC, No. AP 17-50716, 2019 WL 4261168, at *17 (Bankr.

D. Del. Sept. 6, 2019).

         As was the case with his initial Complaint, the Trustee does not make any effort to establish

that F2 had “unreasonably small capital.” He makes almost no mention of cash flow, does not

examine the value of F2’s underlying technology or whether the technology could have been sold


16
         Moody v. Sec. Pac. Bus. Credit, Inc., 971 F.2d 1056, 1070 (3d Cir. 1992).
17
         MFS/SunLife Tr. High Yield Series v. Van Dusen Airport Servs. Co., 910 F.Supp. 913, 944 (S.D.N.Y. 1995)
(citing Moody, 971 F.2d at 1070 & n.22).
18
         In re Semcrude, L.P., 526 B.R. 556, 560 (D. Del. 2014) (citing to Moody, 971 F.2d at 1073), aff’d sub nom.
In re SemCrude L.P., 648 F. App’x 205 (3d Cir. 2016).

                                                        12
              Case 17-50758-LSS          Doc 81     Filed 12/20/19      Page 19 of 29




apart from the company as a whole. Similarly, he makes no mention of F2’s access to capital or

whether it had other revenue generating assets available to it. Most important, he does not plead

facts relative to what F2 actually knew at the time it made the questioned transfers in terms of its

future ability to generate income from the more than $20 billion of investments that as of the date

of the questioned distributions were following F2’s strategy.

       As with the Trustee’s failure to plead a plausible case for balance sheet insolvency, he

provides no facts that would allow the Court plausibly to infer that F2’s Board knew facts that

would reasonably cause it to conclude that the SEC would eventually pursue F2’s clients in a way

that would cause them to abandon F2’s technology thereby curtailing F2’s income. To the

contrary, the only plausible explanation for F2’s payment of $35 million to the SEC at the end of

2014 is that F2 believed that in doing so it was terminating the liability that arose from Howard

Present’s acts and omissions concerning the pre-2008 track.

       It would be absurd to think that at the time of the December 22, 2014 payment, F2

anticipated that in a few short months the SEC would begin to prosecute and alienate F2’s clientele

such that its stream of income would dry up. No prudent business would do such a thing, and the

Trustee is silent on this dispositive issue. If he had evidence to support his supposition, the Trustee

would have pled it. In any event, the Trustee has not offered to amend his Complaint in a way that

would plausibly support a theory that F2 was undercapitalized.

               4.      In its Motion for Partial Summary Judgment and Reply in Support of
                       Motion for Partial Summary Judgment, Defendants contend that the
                       transfers in question were made for reasonably equivalent value.

       In assessing the futility of a proposed amendment, Courts may look beyond the four corners

of the proposed amended complaint. This is especially true where a motion for summary judgment

is already on file. See Allied Erecting & Dismantling Co. v. U.S. Steel Corp., 786 F. Supp. 1223,



                                                  13
                Case 17-50758-LSS              Doc 81        Filed 12/20/19         Page 20 of 29




1228 (W.D. Pa. 1992) (“To allow a meritless claim to proceed to the motion to dismiss and motion

for summary judgment stages is an abdication of judicial responsibility that serves neither justice

nor efficiency.”); Smith v. Chrysler Corp., 938 F. Supp. 1406 (S.D. Ind. 1996) (court evaluated

proposed amended complaint for futility based upon consideration of whether it could survive

summary judgment), citing Wilson v. American Trans Air, Inc., 874 F.2d 386, 392 (7th Cir. 1989);

see also, Leibstein v. LaFarge North American, Inc., 689 F.Supp.2d 373 (E.D.N.Y. 2010) (court

held that where it is established that there is no triable fact such that summary judgment would be

warranted notwithstanding allowance of the motion to amend, the amendment was futile and

would not be allowed).

         In December 2018, the Defendants moved for partial summary judgment based on their

contention that the tax distributions that comprise over 85% of the Trustee’s claims against them

were made for reasonably equivalent value. The court should consider the partial summary

judgment motion when assessing whether or not the Trustee’s proposed amendment is futile.19

         B.       UNDUE DELAY

         While mere delay is an insufficient reason to deny leave to amend, “[a] motion to amend

may . . . be denied for undue delay where a party seeking to amend its pleading knew or should

have known—and therefore should have pled in the first instance—the facts upon which the

proposed amendment is based.” In re United Tax Grp., LLC, No. 14-10486 (LSS), 2018 WL

1135496, at *3 (Bankr. D. Del. Feb. 28, 2018).20 “[U]nder a theory analogous to laches, delay can


19
         It is interesting to note that the Trustee’s opposition to that motion for partial summary judgment relies
heavily upon the content of the Amended Complaint.
20
          Courts have found bad faith where a litigant failed to include all known facts and theories of recovery in the
initial pleading. “[A]wareness of facts and failure to include them in the complaint might give rise to the inference
that the plaintiff was engaging in tactical maneuvers to force the court to consider various theories seriatim. In such
a case, where the movant first presents a theory difficult to establish but favorable and, only after that fails, a less
favorable theory, denial of leave to amend on the grounds of bad faith may be appropriate.” Dussouy v. Gulf Coast
Inv. Corp., 660 F.2d 594, 599 (5th Cir. 1981); see also Trans Video Elecs., Ltd. v. Sony Elecs., 278 F.R.D. 505 (N.D.

                                                          14
                Case 17-50758-LSS               Doc 81       Filed 12/20/19         Page 21 of 29




itself be evidence of bad faith justifying denial of leave to amend.” Adams v. Gould Inc., 739 F.2d

858, 868 (3d Cir. 1984) (citing 6 C. Wright & A. Miller, Federal Practice and Procedure § 1488 at

443–44 (1971)); see also Trueposition, Inc. v. Allen Telecom, Inc., No. CIV.A.01-823 GMS, 2002

WL 1558531, at *2 (D. Del. July 16, 2002) (citing J.E. Mamiye & Sons, Inc. v. Fidelity Bank, 813

F.2d 610, 614 (3d Cir.1987) (“[T]he question of bad faith . . . requires that we focus on the

plaintiffs’ motives for not amending their complaint to assert this claim earlier”); Foman, 371 U.S.

178, 182 83 S.Ct. 227, 9 L.Ed.2d 222 (1962) (coupling “bad faith” together with “dilatory

motive”)).

                  1.       The Trustee has offered no explanation for why he did not plead the
                           arguments contained in his proposed Amended Complaint until
                           November 2019, two years after commencement of this case.

         There is no reason, and the Trustee suggests none, that he did not file the exact pleading he

seeks to file in November 2019, when he determined to commence these fraudulent conveyance

claims in July 2017. His theory then, as it is now, is that F2’s advertising misrepresentation in

violation of the securities law exposed it to “massive liabilities” that rendered it “insolvent from

the inception” of its business. Basically, what the Trustee purports to have done in his proposed

amendment is to attempt to quantify those “massive liabilities.” The facts allegedly supporting



Cal. 2011) (holding bad faith when patentee made a tactical decision not to include “new” claim at the outset of
litigation, and shifted its strategy only after “writing was on the wall” and motion had been taken as a “last-ditch”
attempt to avoid dismissal of the action in its entirety); GSS Props., Inc. v. Kendale Shopping Center, Inc., 119 F.R.D.
379 (1988) (holding the plaintiff acted in bad faith when it knew of the facts constituting the amendment prior to filing
the action, then withheld such facts, moving to amend in an attempt to force the defendant to settle or punish the
defendant for failing to settle); Bader v. Special Metals Corp., 985 F.Supp.2d 291 (N.D.N.Y. 2013) (holding that leave
to amend was not appropriate when plaintiff “despite being aware, before she even commenced this action, of the
protected activity she sought to add to her complaint, Plaintiff failed to move to amend in a timely action.”); Collins
v. Wal-Mart, Inc., 245 F.R.D. 503, 512 (D.Kan. 2007) (“If the movant has been aware of the facts on which the
amendment is based for some time prior to the motion for leave to amend, the Court may properly deny the motion
for failure to demonstrate excusable neglect.”). Overall, when a defendant is aware of facts, or of arguments based
upon those facts, and does not include them in the initial complaint as a strategic tactic, or uses the amended complaint
to rectify deficiencies in the previous complaint rather than add new allegations that came to light during discovery,
this is generally considered evidence of bad faith. See, e.g., Mulder v. Kohl’s Department Stores, Inc., 865 F.3d 17
(1st Cir. 2017).

                                                           15
              Case 17-50758-LSS          Doc 81     Filed 12/20/19      Page 22 of 29




this quantification were, however, evident when he plead his initial Complaint. Moreover, in

apparent recognition that his Complaint was deficient and in need of amendment, the Trustee

attempted to usher in the facts he did not plead by way of his Memorandum of Law in Opposition

to Defendants’ Motion to Dismiss [D.I. 14], filed almost two years ago—but he steadfastly refused

to amend, choosing instead to burden the Court and the parties with addressing his “insolvent from

the inception” case theory, albeit on what he now claims was a partial record of support.

        Rather than provide an explanation for why he could not have articulated the exact same

conclusory allegations comprising the content of his amended complaint, he says only that “delay

is not undue where a plaintiff waits for a ruling on a motion to dismiss before amending its

complaint.” Motion for Leave to File Amended Complaint at 9 [D.I. 75]. This “explanation” does

not justify the Trustee’s delay in this case where the motions to dismiss were mostly based on the

Trustee’s thin pleading that did not even support his unique legal theories. Put another way, the

Trustee’s proposed Amended Complaint is based on content that he “knew or should have

known—and therefore should have pled in the first instance . . . ,” not on any revisions he has

made in response to the Court’s confirmation of some unique question of law.

                2.      The Trustee’s proposed Amended Complaint is purposefully vague in
                        order to obscure the fact that there is no evidence to support his case.

        The Trustee’s Amended Complaint fails to plead facts establishing insolvency one would

expect to be included if the evidence existed. Instead, the Trustee effectively skirts reality (or tried

to) by dressing up his rejected “insolvent from the inception” theory with fictional liabilities and

implausible assumptions.

        Why does he take this approach? The Trustee, after all, has had access to F2’s books and

records, emails, board minutes and other documentation regarding its operations and the decision

making of its board and managers prior to filing his initial Complaint in July 2017. He also had


                                                  16
              Case 17-50758-LSS         Doc 81     Filed 12/20/19      Page 23 of 29




all of the communications by and between F2 and its lawyers, along with the right to question

those lawyers about the advice they gave F2 on the critical question of whether F2’s payment of

the $35 million to the SEC would result in F2’s having a “clean slate.” Since the Trustee’s case

hinges on the assumption that F2 knew or reasonably should have known that its income stream

would dry up once the SEC went after its clients for securities fraud, one would think that the

Trustee would be able to offer some evidence that F2’s lawyers or other advisors had outlined that

risk for its Board at some point.

       The answer is simple—he knows the evidence available is to the contrary—that the

management, its advisors and consultants believed just the opposite and the Trustee cannot plead

what he knows Defendants will prove false. Since he cannot honestly plead a viable case, he

obscures his invalid legal theory behind the cloak of fictionalized facts in an effort to perpetuate a

case he knows would otherwise be dismissed if he candidly admitted it was based on his invalid

legal theory of “insolvency from the inception.”

       While discovery has been curtailed in the above-captioned cases over the past two years,

it has been ongoing in Vadim Fishman’s case. In that case, F2’s CEO and CFO were deposed.

Their testimony contradicts the Trustee’s implicit theory that F2 did, or should have, recognized

its insolvency by the time of the SEC’s announced investigation in 2013.

       Take, for example, the testimony of Laura Dagan, F2’s Chief Executive Officer at the time

F2 paid the SEC the $35 million. Ms. Dagan is a graduate of Lehigh University and Harvard

Business School’s Advanced Management Program. Among the other roles she has fulfilled in

her career, she served as the CEO for another financial services firm from 2004 to 2010.

Deposition of Laura Dagan, In re: F-Squared Investment Management, No. 17-50474 (July 23,

2019) (hereinafter “Dagan Dep.”) at 9:5-11; 9:21-10:9, attached as Exhibit A. She joined the F2



                                                 17
             Case 17-50758-LSS         Doc 81     Filed 12/20/19     Page 24 of 29




Board in 2011, and took over as its CEO in November 2014.               When asked about F2’s

understanding of the SEC’s intentions for F2 after it began its investigation, Dagan indicated that

the Board had no real sense until closer in time to the settlement payment in December 2014.

Dagan Dep. at 25:15-22. The Company anticipated it would pay the settlement to the SEC and

would then recover to its former profitability. See Dagan Dep. at 32:6-11. At no point prior to the

SEC settlement did F2 believe it had “massive liabilities” because of its liability to the SEC or

indemnification agreements with clients. See Dagan Dep. at 198:13-21.

       F2’s CFO, Deborah Deskavich, expressed similar views at her deposition. Ms. Deskavich

has an undergraduate degree in economics and a Master’s in business administration. She worked

for nine years for Data General in financial roles, primarily international finance. Deskavich also

spent 14 years with Fidelity Investments in senior financial and operational roles. Deskavich, who

began her work with F2 in 2009, commented on F2’s estimation of the financial impact of the SEC

investigation: “We had no idea that the SEC was going to take $35 million from the company.

*** We had hired a consultant who told us that the amount would be much less than that based on

their experience.” Deposition of Deborah Deskavich, In re: F-Squared Investment Management,

No. 17-50474 (June 11, 2019) (hereinafter “Deskavich Dep.”) at 108:9-14, attached as Exhibit B.

Deskavich too had no reason to believe that F2 had “massive liabilities” based on its

indemnification agreements with clients. See Deskavich Dep. at 119:19-120:17.

       Outside parties came to similar conclusions. On November 19, 2014, F2 commissioned

The Michel-Shaked Group to perform a valuation of F2, to determine the fair market value of the

company’s Preferred and Common units in order to verify the propriety of F2’s employee

compensation arrangements that were subject to 409A of the Internal Revenue Code (hereinafter




                                                18
                Case 17-50758-LSS             Doc 81       Filed 12/20/19        Page 25 of 29




the “Shaked report”), attached as Exhibit C. 21

         In order to formulate its opinion of F2’s fair market value, Shaked conducted an analysis

of F2’s management’s handling of the SEC investigation and forecasted how the issues raised in

that investigation would impact F2’s future results. See, e.g., id. at 10. Shaked determined that

management’s and the Board’s analysis of the impact of the SEC investigation were consistent

with its own independent research and analyses. Id. at 9. Shaked’s opinion was, therefore, that

F2’s management’s assessment was “a reliable source for historical and projected financial

information.” Id.

         Of particular importance here, Shaked represented that F2 anticipated the SEC problems

would negatively impact its business in 2014, and that “management has appropriately

incorporated the potential long-term financial impact and risk of Mr. Present’s departure and the

SEC investigation into the projections by lowering the anticipated revenue growth of the

company.” Id. at 10. Shaked stated that management’s projected revenue for the year ending

December 31, 2018 was approximately 18% lower than the projection provided to it by the

company in March 2014. Id.

         Based on Shaked’s examination of the company’s historic and projected financials, its

interviews with management and the Board and its own separate investigation of the business and

industry, it concluded that as of the end of 2014 (a time when the Trustee asserts the company was

insolvent many times over) the fair market value of F2’s equity on a controlling, marketable basis

was $461.7 million and on a non-controlling, unmarketable basis, $271.3 million. Id. at 27.



21
         The Michel-Shaked Group, Valuation of F-Squared Investment Management, LLC (December 29, 2014).
The report specifies it is to be utilized only to evaluate the company’s compliance with 409A of the Internal Revenue
Code unless Michel-Shaked provided its express written consent. Id. The report states that its valuation opinion is
not a fairness or solvency opinion. Id. Nonetheless, the report contributes to an understanding of the company’s
solvency as of December 31, 2014, two months after the last of the questioned tax distributions to the Defendants.

                                                         19
              Case 17-50758-LSS          Doc 81     Filed 12/20/19      Page 26 of 29




        In summary, the Trustee has imposed significant burden on the Court and the parties by his

failure to plead fully and fairly his true theory of recovery which is that hindsight shows us that

whether it knew it or not, F2 was insolvent from the inception. Had the Trustee pled this theory

from the beginning the Court and the parties could have made short work of the case. The

downside for the Trustee in that approach would be he would not have had the leverage of pending

litigation to force settlements from the vast majority of the defendants. Imposing cost on the Court

and the Defendants so that he could generate settlements is inequitable and contrary to the

principles of a just system of judicial administration. The Court’s refusal to allow the Trustee to

further his inequitable conduct would be appropriate.

        C.      JUDICIAL ECONOMY AND EQUITABLE FACTORS

        The above-referenced factors standing alone support the Court in denying the Trustee leave

to amend. Those factors are not, however, exhaustive. The Court can consider other factors also

“such as judicial economy/burden on the court . . . “ Mullin v. Balicki, 875 F.3d 140, 149-50 (3d

Cir. 2017). “Judicial economy is an equitable consideration that can be considered in deciding

whether amendment should be allowed. It is uncommonly a factor that stands entirely alone,

separate and apart from prejudice and factors relevant to whether a delay was ‘undue.’

Considerations include judicial efficiency and effective case management.” Id. at 157 (citations

and quotations omitted); see also, Goldfish Shipping, S.A. v. HSH Nordbank AG, 623 F. Supp.2d

635, 641 (E.D. Pa. 2009), aff’d, 377 F. App’x 150 (3d Cir. 2010) (holding that “[i]f [Plaintiff] had

viable, alternative theories of recovery in this case, it was obligated to present those theories to the

Court either in the First Amended Complaint or in response to [Defendant’s] Motion to Dismiss”

because to do otherwise trifles with the Court and forces it to address matters that should never

have burdened the court’s time and resources). The Court should consider these factors in



                                                  20
                 Case 17-50758-LSS               Doc 81       Filed 12/20/19          Page 27 of 29




determining whether to allow the Trustee’s proposed Amended Complaint.

         The Trustee offers no explanation for why he chose to force the Court to decide the

Defendants’ motions to dismiss rather than recognizing the woefully deficient nature of his

pleading and curing it sooner. It cannot be that the Trustee did not recognize the flawed nature of

his initial pleading. First, he attempted to amend it by fiat by including the facts he now seeks to

include in his amended pleading in his reply memorandum objecting to the motion to dismiss.

Second, the Court raised questions about the efficacy of the initial Complaint repeatedly at the

status conferences and hearings held over the more than 18 months the motions to dismiss were

pending.

         This record makes it apparent that the Trustee’s failure to plead fully in the first instance

and his refusal to amend once it became plain that his Complaint did not support even the legally

inadequate claim of “insolvent from the inception” is because his intention was to use the pendency

of the litigation itself as means to coerce settlement payments.22 This approach to litigation causes

enormous harm, especially in matters like this where wage earners who live pay check to pay

check get ensnared in a case that threatens to have them pay tens of thousands of dollars they do

not have, or face legal bills that are equally insupportable.

         The Trustee’s willingness to take positions whose sole merit seems to be that they favor

his recovery is also disturbing. One glaring example is his fundamental position in this proceeding

that just because the SEC had begun an investigation F2 should have, in essence, battened down


22
         GSS Properties, Inc. v. Kendale Shopping Center, Inc., 119 F.R.D. 379 (1988) (holding that, when “[d]elay
was blatant in that plaintiff clearly knew of facts constituting amendment prior to filing action, and acted in bad faith
in withholding such facts and then moving to amend complaint in an attempt to force defendant to settle, or punish
defendant for failing to settle,” court was justified in denial of leave to amend); Millar v. Bay Area Rapid Transit Dist.,
236 F.Supp.2d 1110 (N.D.Cal.2002), (identifying that using motion to gain additional leverage in settlement
negotiations is an inadmissible use of motions to amend and an indication of bad faith); Bleiler v. Cristwood
Contracting Co., Inc., 868 F.Supp. 461 (D.Conn.1994), affirmed in part, reversed in part 72 F.3d 13 (holding that
permitting a proposed amendment of a complaint may result in prejudice to the opposing party if there is an imminent
danger that the moving party would seek to abuse the discovery process to force a favorable settlement).

                                                            21
             Case 17-50758-LSS          Doc 81    Filed 12/20/19      Page 28 of 29




for “massive liabilities” and recognized that F2 had been insolvent from the inception. The Trustee

has urged the Court to take note of a number of related collateral court proceedings.

       The Trustee took a very different position in his case against Zurich Services Corporation

(“Zurich”) and X.L. Global Services, Inc. (“XL”) in seeking to establish F2’s coverage for the

SEC’s investigation. See Opening Brief for Plaintiff-Appellant at 12, Jalbert v. Zurich, (No. 18-

2244) (1st Cir. Mar. 29, 2019). In Zurich, the Trustee’s core position was that:

               [a] reasonable juror could find that the Formal Order [commencing
               the SEC’s investigation in 2013] was not conclusive proof that
               enforcement proceedings against F-Squared were a reasonable
               possibility. Here, a reasonable juror could reach the same
               conclusion that federal courts have: because investigation and
               enforcement are distinct, the Formal Order is no indication (one way
               or another) that an enforcement proceeding against F-Squared was
               a reasonable possibility. The juror’s conclusion could be based on
               the text of the Formal Order, the disclaimer in the Subpoena, the
               SEC Enforcement Manual, or the stark difference between a formal
               order of investigation and a Wells Notice or target letter.

Id. Put another way, in the instant case against investors, the Trustee claims that the start of the

SEC investigation marked the beginning of the period when F2 should have desisted from making

any further distributions because at that moment it should have recognized a $450 million liability

to the SEC and another couple hundred million dollars in liability to its clients. As above-quoted,

he takes an alternative position before the First Circuit in Zurich. While the public at large may

be growing accustomed to expeditious “alternative facts,” the courts should not.

       Invoking the machinery of the federal court system (or any court system for that matter)

should not be undertaken lightly, especially by those given the quantum of power that the

Bankruptcy Code gives to Trustees. Piecemeal pleadings, manipulative filings and alternative

facts all highlight a level of contrivance that the Court should consider in deciding whether to

allow these cases to proceed on an amended complaint.



                                                 22
             Case 17-50758-LSS        Doc 81     Filed 12/20/19   Page 29 of 29




III.   CONCLUSION

       For the forgoing reasons, the Court should deny the Trustee’s Motion For Leave To Amend

and dismiss the above-referenced cases with prejudice.

 Dated: December 20, 2019                      POTTER ANDERSON & CORROON LLP
        Wilmington, Delaware
                                               /s/ R. Stephen McNeill
                                               Jeremy W. Ryan (DE Bar No. 4057)
                                               R. Stephen McNeill (DE Bar No. 5210)
                                               D. Ryan Slaugh (DE Bar No. 6325)
                                               1313 North Market Street, Sixth Floor
                                               P.O. Box 951
                                               Wilmington, DE 19801
                                               Telephone: (302) 984-6000
                                               Facsimile: (302) 658-1192
                                               Email: jryan@potteranderson.com
                                                        rmcneill@potteranderson.com
                                                        rslaugh@potterandercon.com

                                               -and-

                                               MCLANE MIDDLETON, PROFESSIONAL
                                               ASSOCIATION
                                               Joseph A. Foster
                                               Scott H. Harris
                                               900 Elm Street, P.O. Box 326
                                               Manchester, NH 03105-0326
                                               Telephone: (603) 628-1175
                                               Facsimile: (603) 625-5650
                                               Email: joseph.foster@mclane.com
                                                       scott.harris@mclane.com

                                               Counsel for George McClelland, Charles Hart,
                                               Geordie McClelland, Graham Hart, Hazel
                                               McClelland, Jacquelyn McClelland, Lindsay Hart,
                                               McClelland Irrevocable Grantor Trust, Quinn
                                               McClelland Hart, Lindsay McClelland, Agnes
                                               Carol McClelland and Ann Aghababian




                                               23
